Citation Nr: 1325128	
Decision Date: 08/07/13    Archive Date: 08/13/13

DOCKET NO.  10-34 384	)	DATE
	)
  )

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in 
Lincoln, Nebraska


THE ISSUE


Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active duty for training in the Army National Guard from September 1971 to April 1972.  He also had additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Lincoln, Nebraska.  

The issues of service connection for bilateral hearing loss and tinnitus were remanded in December 2012.  Following the Board's remand, in a May 2013 rating decision, the Appeals Management Center (AMC) granted service connection for tinnitus.  Service connection for bilateral hearing loss continued to be denied.  As the Veteran has not disagreed with the effective date assigned for tinnitus, the Board concludes that that issue is no longer before it.  


FINDING OF FACT

In July 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate review his appeal of the claim for service connection for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the claim for service connection for bilateral hearing loss by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran expressed satisfaction with his appeal following the grant of service connection for tinnitus and has withdrawn the appeal of his claim for service connection for bilateral hearing loss.  See July 2013 statement.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the issue of service connection for bilateral hearing loss is dismissed.



		
MICHAEL MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


